Citation Nr: 1002434	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  04-35 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for left leg 
scar.

2.  Entitlement to a compensable rating for status post 
excision osteochondroma of the left upper fibula.

3.  Entitlement to service connection for degenerative joint 
disease of the left ankle. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel



INTRODUCTION

The Veteran had active military service from September 1975 
to August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in January 
2004 and June 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  This case was 
previously remanded by the Board in June 2007. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The record reflects that the Veteran was scheduled for a 
Board hearing before a Veterans Law Judge sitting in 
Washington, D.C., in March 2007; however, he failed to report 
for such hearing.  Thereafter, in April 2009, the Veteran 
indicated that he was unable to attend his scheduled hearing 
as he was in a bus accident.  He further reported that he 
desired a video-conference hearing rather than a Central 
Office hearing.  As such, in June 2009, the undersigned 
Veterans Law Judge determined that the Veteran had presented 
good cause for failing to report for his scheduled Board 
hearing and for failing to provide a timely request for a new 
hearing date.  Therefore, a remand is necessary in order to 
afford the Veteran his requested video-conference hearing.  
38 C.F.R. § 20.704.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
video-conference hearing before a 
Veterans Law Judge.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


